Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the claimed listing filed on 05/13/2021.
Claims 1-8 are pending.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent No. US 11,048,503 B2.
See the claims 1-7 in the US patent and comparing to claims 1-20 of the current application:
Claims in current application and claims in the US patent:
Claims in Current Application
Claims in Patent No. US 11,048,503 B2
1. A code reading supporting device for supporting decipher of a source code, comprising:

a processor connected to an input device, and configured to: acquire information on a plurality of functions described in the source code, a calling relationship between the plurality of functions, and code blocks indicative of control structures in the respective plurality of functions;


      
    accept an operation of a user using the input device to specify an already read code block deciphered by the user, of the plurality of code blocks described in the source code; 
and


   generate an already read graph expressing an already read function including the already read code block, of the plurality of functions, 
all the code blocks included in the already read function, and a calling relationship between the already read code block and the already read function, wherein
all the code blocks included in the already read function include a first code block and a second code block including the first code block, and
the first code block is arranged in a position overlapping the second code block and shifted from the second code block by a predetermined width.








 
1. A code reading supporting device for supporting decipher of a source code, comprising:

a storage device configured to store first information on a plurality of functions described in the source code, a calling relationship between the plurality of functions, and associated code blocks indicative of control structures in the respective plurality of functions;
an input device by which a user can specify a function and associated code blocks to be read;
a processor connected to the input device and the storage device, and configured to:
store, in the storage device, second information of an already read code block specified based on input from the user using the input device, of the plurality of code blocks described in the source code; and
generate an already read graph expressing an already read function including the already read code block, of the plurality of functions, 
all the associated read code blocks included in the already read function, all the associated unread code blocks associated with the already read function, and a calling relationship between the already read code block and the already read function, based on the first and second information; and
a display device connected to the processor and configured to display the already read graph generated by the processor,
wherein the display device is configured to display visually differently the already read code block displayed in the already read graph in relation to display of unread code blocks displayed in the already read graph.



2. A code reading supporting device for supporting decipher of a source code, comprising: 
  a processor connected to an input device, and configured to:
acquire information on a plurality of functions described in the source code, a calling relationship between the plurality of functions, and code blocks indicative of control structures in the respective plurality of functions; 





accept an operation from a user using the input device to specify an already read code block deciphered by the user; and 



generate an already read graph expressing an already read function including the already read code block, of the plurality of functions, all the code blocks included in the already read function, and a calling relationship between the already read code block and the already read function, wherein the already read code block and a code block other than the already read code block, of all the code  blocks included in the already read function, are displayed to be visually distinguished, on the already read graph.


1. A code reading supporting device for supporting decipher of a source code, comprising:
a storage device configured to store first information on a plurality of functions described in the source code, a calling relationship between the plurality of functions, and associated code blocks indicative of control structures in the respective plurality of functions;
an input device by which a user can specify a function and associated code blocks to be read;
a processor connected to the input device and the storage device, and configured to:

store, in the storage device, second information of an already read code block specified based on input from the user using the input device, of the plurality of code blocks described in the source code; and
generate an already read graph expressing an already read function including the already read code block, of the plurality of functions, all the associated read code blocks included in the already read function, all the associated unread code blocks associated with the already read function, and a calling relationship between the already read code block and the already read function, based on the first and second information; and
a display device connected to the processor and configured to display the already read graph generated by the processor,
wherein
the display device is configured to display visually differently the already read code block displayed in the already read graph in relation to display of unread code blocks displayed in the already read graph.


3. The code reading supporting device of Claim 2, wherein the code block other than the already read code block is displayed with a frame having a predetermined shape.

---------------------------------------------------

4. The code reading supporting device of Claim 2, wherein the already read code block is colored in a first color, and the code block other than the already read code block is colored in a second color different from the first color. 


(From display device in the patent claim 1) 
the display device is configured to display visually differently the already read code block displayed in the already read graph in relation to display of unread code blocks displayed in the already read graph.

(From display device in the patent claim 1) 

the display device is configured to display visually differently the already read code block displayed in the already read graph in relation to display of unread code blocks displayed in the already read graph.

5. A code reading supporting method for supporting decipher of a source code, comprising: 
acquiring information on a plurality of functions described in the source code, a calling relationship
between the plurality of functions, and code blocks indicative of control structures in the respective plurality of functions; 

accepting an operation from a user using an input device to specify an already read code block deciphered by the user, of the plurality of code blocks described in the source code; and 

generating an already read graph expressing an already read function including the already read code block, of the plurality of functions, all the code blocks included in the already read function, and a calling relationship between the already read code block and the already read function, wherein all the code blocks included in the already read function include a first code block and a second code block including the first code block, and the first code block is arranged in a position overlapping the second code block and shifted from the second code block by a predetermined width.

4. A code reading supporting method for supporting decipher of a source code, comprising:
acquiring first information on a plurality of functions described in the source code, a calling relationship between the plurality of functions, and associated code blocks indicative of control structures in the respective plurality of functions;

storing, in a storage device, second information of an already read code block specified based on input from a user using an input device, of the plurality of code blocks described in the source code; and

generating an already read graph expressing an already read function including the already read code block, of the plurality of functions, all the associated read code blocks included in the already read function, all the associated unread code blocks associated with the already read function, and a calling relationship between the already read code block and the already read function, based on the first and second information; and
displaying the already read graph on a display device,
wherein
displaying of the already read code block included in the displayed already read graph visually differs from displaying of unread code blocks displayed in the already read graph.

6. A code reading supporting method for supporting decipher of a source code, comprising: 

acquiring information on a plurality of functions described in the source code, a calling relationship between the plurality of functions, and code blocks indicative of control structures in the respective plurality of functions; 

accepting an operation from a user using an input device to specify an already read code block deciphered by the user; and 



generating an already read graph expressing an already read function including the already read code block, of the plurality of functions, all the code blocks included in the already read function, and a calling relationship between the already read code block and the already read function, wherein the already read code block and a code block other than the already read code block, of all the code blocks included in the already read function, are displayed to be visually distinguished, on the already read graph.
4. A code reading supporting method for supporting decipher of a source code, comprising:

acquiring first information on a plurality of functions described in the source code, a calling relationship between the plurality of functions, and associated code blocks indicative of control structures in the respective plurality of functions;

storing, in a storage device, second information of an already read code block specified based on input from a user using an input device, of the plurality of code blocks described in the source code; and

generating an already read graph expressing an already read function including the already read code block, of the plurality of functions, all the associated read code blocks included in the already read function, all the associated unread code blocks associated with the already read function, and a calling relationship between the already read code block and the already read function, based on the first and second information; and
displaying the already read graph on a display device,
wherein
displaying of the already read code block included in the displayed already read graph visually differs from displaying of unread code blocks displayed in the already read graph.

7. A non-transitory computer-readable storage medium having stored thereon a code reading supporting program for supporting decipher of a source code which is executable by a computer, the code reading supporting program comprising instructions capable of causing the computer to execute function of:
  
acquiring information on a plurality of functions described in the source code, a calling relationship between the plurality of functions, and code blocks indicative of control structures in the respective plurality of functions; 

accepting an operation from a user using an input device to specify an already read code block deciphered by the user, of the plurality of code blocks described in the source code; and 

generating an already read graph expressing an already read function including the already read code block, of the plurality of functions, all the code blocks included in the already read function, and a calling relationship between the already read code block and the already read function, wherein all the code blocks included in the already read function include a first code block and a second code block including the first code block, and the first code block is arranged in a position overlapping the second code block and shifted from the second code block by a predetermined width.
6. A non-transitory computer-readable storage medium having stored thereon a code reading supporting program for supporting decipher of a source code which is executable by a computer, the code reading supporting program comprising instructions capable of causing the computer to execute functions of:
    
acquiring first information on a plurality of functions described in the source code, a calling relationship between the plurality of functions, and associated code blocks indicative of control structures in the respective plurality of functions;

storing, in a storage device, second information of an already read code block specified based on input from a user using an input device, of the plurality of code blocks described in the source code; and

generating an already read graph expressing an already read function including the already read code block, of the plurality of functions, all the associated read code blocks included in the already read function, all the associated unread code blocks associated with the already read function, and a calling relationship between the already read code block and the already read function, based on the first and second information; and
displaying the already read graph on a display device,
wherein
displaying of the already read code block included in the displayed already read graph visually differs from displaying of unread code blocks displayed in the already read graph.

8. A non-transitory computer-readable storage medium having stored thereon a code reading supporting program for supporting decipher of a source code which is executable by a computer, the code reading supporting program comprising instructions capable of causing the computer to execute function of:
  
acquiring information on a plurality of functions described in the source code, a calling relationship between the plurality of functions, and code blocks indicative of control structures in the respective plurality of functions;

accepting an operation from a user using an input device to specify an already read code block deciphered by the user; and



generating an already read graph expressing an already read function including the already read code block, of the plurality of functions, all the code blocks included in the already read function, and a calling relationship between the already read code block and the already read function, 
wherein the already read code block and a code block other than the already read code block, of all the code blocks included in the already read function, are displayed to be visually distinguished, on the already read graph.
6. A non-transitory computer-readable storage medium having stored thereon a code reading supporting program for supporting decipher of a source code which is executable by a computer, the code reading supporting program comprising instructions capable of causing the computer to execute functions of:
    
acquiring first information on a plurality of functions described in the source code, a calling relationship between the plurality of functions, and associated code blocks indicative of control structures in the respective plurality of functions;

storing, in a storage device, second information of an already read code block specified based on input from a user using an input device, of the plurality of code blocks described in the source code; and

generating an already read graph expressing an already read function including the already read code block, of the plurality of functions, all the associated read code blocks included in the already read function, all the associated unread code blocks associated with the already read function, and a calling relationship between the already read code block and the already read function, based on the first and second information; and
displaying the already read graph on a display device, wherein displaying of the already read code block included in the displayed already read graph visually differs from displaying of unread code blocks displayed in the already read graph.



The Claims in the US patent are directed to a code reading support device (Claims 1-3), a code reading supporting method (4-5) , and a non-transitory computer-readable storage medium (Claim 6-7), which are recited to include configuring /acquiring the functions in source code associated with code blocks and generating already read graph expressing already read functions and a ready read code block and configuring to display the differences.
The Current application claims are also directed to code reading support devices (Claim 1, and Claims 2-4), code reading supporting methods (Claim 5, Claim 6) , and non-transitory computer-readable storage media (Claim 7 and Claim 8), which are recited to include configuring /acquiring the functions in source code associated with code blocks and generating already read graph expressing already read functions and a ready read code block and configuring to display the differences in the similarly manners as recited in the US Patent and deemed in the above table. Although the conflicting claims are not identical, they are not patentably distinct from each other.
Therefore,  it would be obvious to an ordinary of skills in the art before the effective filing of the invention with the displaying the differences in the code reading support as claimed in the US Patent, the current Applicant would extend the display in the code reading support for patentably coverage inclusions.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spinellis, “The CScout Refactoring Browser”, 2016, Athens University, Greece, 67 pages (hereinafter: Spinellis1) and Spinellis, “Code-Reading Tools”,  2009, Athens University, Greece, 7 pages (hereinafter: Spinellis2)
(Note: The references above of Spinellis are permittable as a multiple reference under 2131.01 MPEP)

As per Claim 1: Spinellis discloses, 

1. A code reading supporting device for supporting decipher of a source code, comprising:

a processor connected to an input device, and configured to: acquire information on a plurality of functions described in the source code, a calling relationship between the plurality of functions, and code blocks indicative of control structures in the respective plurality of functions;
(Spinellis1: See p.1 and p.2 Walkthrough for a C file. See p. 12 within Functions and “the Corresponding call graph)
 
    accept an operation of a user using the input device to specify an already read code block deciphered by the user, of the plurality of code blocks described in the source code; and
(Spinellis1: See p.5, CScout associated with Source code. Example, see
p. 6: second para., “The CScout workspace compiler cswc will read from its standard input, or from the file(s) specified on its command line, a workspace definition and produce on its standard output a processing script: a C-like file that CScout can process. You will have to redirect the cswc output to a file that will then get passed as an argument to CScout.)


   generate an already read graph expressing an already read function including the already read code block, of the plurality of functions, 
all the code blocks included in the already read function, and a calling relationship between the already read code block and the already read function, wherein
all the code blocks included in the already read function include a first code block and a second code block including the first code block, and
(Spinellis1: See p. 12 within Functions and “the Corresponding call graph. 
See p. 37 start at Call and File Dependency Graphs to p.39, end at Interfacing with Version Management Systems. Especially, in p. 38, in Node Options and Edge options.)

the first code block is arranged in a position overlapping the second code block and shifted from the second code block by a predetermined width.
(In Spinellis2: Using “Code-reading Tools with showing Typical Tasks in p. 1 of Code-reading Tools. 
In p. 2-3, using WinDiff that show visually already read code blocks of code version and its modified code blocks in overlapped lines with different colors)

As per Claim 2: Spinellis discloses, 
2. A code reading supporting device for supporting decipher of a source code, comprising: 
  a processor connected to an input device, and configured to:
acquire information on a plurality of functions described in the source code, a calling relationship between the plurality of functions, and code blocks indicative of control structures in the respective plurality of functions; 
(Spinellis1: See p.1 and p.2 Walkthrough for a C file. See p. 12 within Functions and “the Corresponding call graph)

accept an operation from a user using the input device to specify an already read code block deciphered by the user; and 
(Spinellis1: See p.5, CScout associated with Source code. Example, see
p. 6: second para., “The CScout workspace compiler cswc will read from its standard input, or from the file(s) specified on its command line, a workspace definition and produce on its standard output a processing script: a C-like file that CScout can process. You will have to redirect the cswc output to a file that will then get passed as an argument to CScout.)


generate an already read graph expressing an already read function including the already read code block, of the plurality of functions, all the code blocks included in the already read function, and a calling relationship between the already read code block and the already read function, wherein the already read code block and a code block other than the already read code block, of all the code  blocks included in the already read function, are displayed to be visually distinguished, on the already read graph.
(Spinellis1: See p. 12 within Functions and “the Corresponding call graph. 
See p. 37 start at Call and File Dependency Graphs to p.39, end at Interfacing with Version Management Systems. Especially, in p. 38, in Node Options and Edge options.
In Spinellis2: Using “Code-reading Tools with showing Typical Tasks in p. 1 of Code-reading Tools. 
In p. 2-3, using WinDiff that visually shows already read code blocks of code version and its modified code blocks in overlapped lines with different colors)

As per Claim 3: Regarding,
3. The code reading supporting device of Claim 2, wherein the code block other than the already read code block is displayed with a frame having a predetermined shape.
(Spinellis2: In p. 2-3, using WinDiff that visually shows already read code blocks in frames or shapes (in the left pane) of code version and its modified code blocks in overlapped lines with different colors (in the right pane) ). 

As per Claim 4: Regarding,
4. The code reading supporting device of Claim 2, wherein the already read code block is colored in a first color, and the code block other than the already read code block is colored in a second color different from the first color. 
(Spinellis2: In p. 2-3, using WinDiff that visually shows already read code blocks with different colors). 

As per Claims 5-6: The claims are the methods having the claimed limitations with the claimed functionality corresponding to the Devices of claims 1, and Claims 2-4. The claims are rejected with the same rationales as addressed in claims 1, and claims 2-4).

As per Claims 7-8: The claims are the non-transitory computer-readable storage media having the claimed limitations with the claimed functionality corresponding to the Devices of claims 1, and Claims 2-4. The claims are rejected with the same rationales as addressed in claims 1, and claims 2-4).

Conclusion
 	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
TTV
October 22, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191